In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-516 CV

____________________


IN RE CLEVELAND REGIONAL MEDICAL CENTER, L.P. d/b/a

CLEVELAND REGIONAL MEDICAL CENTER




Original Proceeding



MEMORANDUM OPINION
 Cleveland Regional Medical Center, L.P. d/b/a Cleveland Regional Medical Center
filed a petition for writ of mandamus.  We requested a response from the real party in
interest.  The relator filed a motion to dismiss this mandamus proceeding without prejudice
because the underlying litigation settled.    
	The relator no longer requests mandamus relief from the Court.  Accordingly, this
original proceeding is dismissed without prejudice and without reference to the merits.
	PETITION DISMISSED.	
								PER CURIAM
Opinion Delivered January 31, 2008
Before McKeithen, C.J., Gaultney and Horton, JJ.